Title: From George Washington to Colonel Stephen Moylan, 24 July 1779
From: Washington, George
To: Moylan, Stephen


        
          Sir,
          Head Quarters [West Point] July 24th 1779
        
        Your favor of the 21st came to hand yesterday—You have my thanks for the intelligence it contained.
        You will receive orders from Genl Heath to join Genl Glover at Ridgefield under whose command you will be for the present—I have only to request your utmost exertions to render the Cavalry as serviceable as possible. I am &c.
        
          G.W.
        
      